IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,277


EX PARTE CURTIS WAYNE POPE, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 0865605R IN THE 396TH DISTRICT COURT 
OF TARRANT COUNTY



Per curiam.
O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted of the felony
offense of murder, and punishment was assessed at life imprisonment.  Applicant appealed,
and his conviction was affirmed. Pope v. State, No. 02-03-195-CR (Tex. App. -- Fort Worth,
delivered December 23, 2004, no pet.).
	Applicant contends that he was denied the opportunity to file a petition for
discretionary review because his appellate attorney did not timely file one in his behalf. The
trial court, based upon an affidavit from appellate counsel, recommended that relief be
granted.  The record reflects that the Applicant was deprived of his right to file a petition for
discretionary review through no fault of his own.
	Accordingly, habeas corpus relief is granted, and Applicant is granted leave to file an
out-of-time petition for discretionary review from his conviction in cause number 0865605R
from the 396th Judicial District Court of Tarrant County.  Applicant is ordered returned to
the point at which he can file a meaningful petition for discretionary review.  For purposes
of the Texas Rules of Appellate Procedure, all time limits shall be calculated as if the Court
of Appeals' decision had been rendered on the day the mandate of this Court issues.  We hold
that should Applicant desire to seek discretionary review, he must take affirmative steps to
see that his petition is filed in the Court of Appeals within thirty days of the date the mandate
of this Court has issued.
 
DELIVERED: October 26, 2005
DO NOT PUBLISH